MEMORANDUM OPINION
                                            No. 04-12-00291-CR

                                    IN RE Leslie Joe ALLEN, Relator

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Steven C. Hilbig, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: June 6, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           On May 10, 2012, Relator Leslie Joe Allen filed in this court a document entitled

Application for Leave to File Petition for Writ of Mandamus and a document entitled Petition for

Writ of Habeas Corpus Relief. 2 Relator’s attachment, entitled Petition for Writ of Habeas

Corpus, is based on Relator’s desire to exclude evidence allegedly obtained in violation of his

Fourth Amendment right against unreasonable search and seizure. In order to seek mandamus

relief, the relator must file a petition in accordance with Rule 52 of the Texas Rules of Appellate

Procedure. However, Relator’s petition fails to satisfy the requirements of the Texas Rules of

Appellate Procedure. See TEX. R. APP. P. 52. Relator’s petition fails to comply with numerous


1
  This proceeding arises out of Cause No. 2010-CR-10207, styled State of Texas v. Leslie Joe Allen, pending in the
144th Judicial District Court, Bexar County, Texas, the Honorable Angus McGinty presiding.
2
  Please note that the requirement that a motion for leave accompany a petition was repealed in 1997. TEX. R. APP.
P. 52 notes & cmts.
                                                                                                   04-12-00291-CR


requirements outlined in Rules 52.3(a)-(k) and 52.7(a). See TEX. R. APP. P. 52 .3 (“[t]he petition

must, under appropriate headings and in the order here indicated, contain” all of the items listed

in 52.3(a)-(k)). Additionally, the relator must furnish an appendix or record sufficient to support

the claim for mandamus relief. TEX. R. APP. P. 52.3(k) (specifying the required contents for the

appendix); R. 52.7(a) (specifying the required contents for the record). Accordingly, the petition

for writ of mandamus is denied. TEX. R. APP. P. 52.8(a). 3



                                                                       PER CURIAM

DO NOT PUBLISH




3
  We also note that counsel was been appointed to represent Relator in the criminal proceeding pending in the trial
court for which he is currently confined. A criminal defendant is not entitled to hybrid representation. See Robinson
v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App.
1995). A trial court has no legal duty to rule on pro se motions or petitions filed with regard to a criminal
proceeding in which the defendant is represented by counsel. See Robinson, 240 S.W.3d at 922. Consequently, the
trial court does not abuse its discretion by declining to rule on relator’s pro se motions filed in the criminal
proceeding pending in the trial court.

                                                        -2-